UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             _____________

                           Nos. 11-3813 and 11-3814
                                _____________

           INTERFAITH COMMUNITY ORGANIZATION;
          LAWRENCE BAKER; MARTHA WEBB HERRING;
MARGARET WEBB; WINSTON CLARKE; MARGARITA NAVAS; HACKENSACK
             RIVERKEEPER, INC.; WILLIAM SHEEHAN

                                       v.

      HONEYWELL INTERNATIONAL, INC, F/K/A AlliedSignal, Inc;
 RONED REALTY OF JERSEY CITY, INC.; RONED REALTY OF UNION CITY,
        INC.; W.R. GRACE & CO; ECARG INC; W.R. GRACE LTD;
        *KELLOGG STREET 80 PROPERTY; *KELLOGG STREET
     440 PROPERTY, LLC.; *KELLOGG STREET 60 PROPERTY, LLC

          Honeywell International, Inc., Kellogg Street 80 Property, LLC,
       Kellogg Street 440 Property, LLC, Kellogg Street 60 Property, LLC
                                                           Appellants in No. 11-3813

                      *(Pursuant to Fed. R. App. P. 12(a))
                               _____________

          JERSEY CITY MUNICIPAL UTILITIES AUTHORITY;
             ELIZABETH ROSARIO; RAFAEL ROSARIO;
        HACKENSACK RIVERKEEPER, INC.; WILLIAM SHEEHAN;
               WINSTON CLARKE; LAWRENCE BAKER;
              JERSEY CITY INCINERATOR AUTHORITY

                                       v.

   HONEYWELL INTERNATIONAL INC; PAUL TRENK; STEVE GALLO;
           BOB CIASULLI; DEGEN OIL AND CHEMICAL CO;
              INLAND SOUTHEAST JERSEY CITY, LLC;
               KELLOGG STREET 60 PROPERTY, LLC;
               KELLOGG STREET 80 PROPERTY, LLC;
               KELLOGG STREET 440 PROPERTY, LLC;
     100 KELLOGG STREET, LLC; NEW JERSEY CITY UNIVERSITY;
                     JERRAMIAH T. HEALY;
    OREN DABNEY, In his official capacity as Director of Jersey City Incinerator
         Authority; JOHN YURCHAK, In his official capacity as Director of
  Jersey City Department of Public Works; DANIEL BECHT, Executive Director of
                        Jersey City Municipal Utilities Authority;
BAYONNE MUNICIPAL UTILITIES AUTHORITY; CARLOS M. HERNANDEZ, In
            his official capacity as President of New Jersey City University

            Honeywell International, Inc., Kellogg Street 80 Property, LLC,
          Kellogg Street/440 Property, LLC, Kellogg Street 60 Property, LLC,
                                                                  Appellants in 11-3814
                                     ___________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                  (Civil Action Nos. 2-95-cv-02097 & 2-05-cv-05955)
                    District Judge: Honorable Dennis M. Cavanaugh
                                      ___________

                                      ORDER

      It is O R D E R E D that the July 8, Opinion is amended to correct the clerical

errors referred to in Plaintiffs-Appellees’ unopposed motion. The July 8, 2013, Opinion

is amended as follows:

               1. On page 1 of the Court’s Opinion “Alliedsignal”
                  is corrected to read “AlliedSignal.”

                2. On page 2 of the Court’s Opinion, the docket
                   “No. 11-3913” is corrected to read “No. 11-3813.”

                3. On page 3 of the Court’s Opinion, “2-05-cv-05955”
                   is added to the district court docket number for
                   appeal at No. 11-3814.

                                                      For the Court,


                                                      /s/ Marcia M. Waldron
                                                          Clerk
Dated: July 22, 2013
PDB/CLW/cc: All Counsel of Record